           Case 1:19-cv-00995-GLR Document 53 Filed 09/11/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                       101 West Lombard Street
   George L. Russell, III                                                 Baltimore, Maryland 21201
 United States District Judge                                                   410-962-4055

                                       September 11, 2020

MEMORANDUM TO COUNSEL RE:                            Johnson v. Gondo, et al.
                                                     Civil Action No. GLR-19-995

Dear Counsel:

     Yesterday, the Court convened a teleconference to discuss the schedule in this case. This
memorandum memorializes the agreements reached during the call.

        The parties have not consented to transferring the case to a U.S. Magistrate Judge for all
further proceedings.

       Defendants Baltimore Police Department, Mayor & City Council of Baltimore, Anthony
W. Batts, and Frederick H. Bealefeld, III (the “Institutional Defendants”), intend to promptly file
a motion to bifurcate in this matter. Until such point as that motion is resolved, the Institutional
Defendants will serve as witnesses for the purpose of discovery in this case.

       Following the Court’s ruling on bifurcation, the parties agree to submit a joint proposed
scheduling order for the Court’s review. The parties’ proposed scheduling order will indicate
whether they agree to defer expert discovery until after summary judgment motions are resolved.
The proposed scheduling order will further indicate a date prior to the completion of discovery
before which they intend to contact a U.S. Magistrate Judge to schedule a settlement conference.

       Having considered the parties’ reasonable requests, the Court allocates twenty-five
deposition hours per side for fact witnesses.

       Despite the informal nature of this memorandum, it shall constitute an Order of the Court,
and the Clerk is directed to docket it accordingly.


                                              Very truly yours,

                                                        /s/
                                              George L. Russell, III
                                              United States District Judge
